                                            Case 3:20-cv-03906-RS Document 24-13 Filed 08/24/20 Page 1 of 6




                                    1   LAURA LEIGH GEIST (SBN 180826)
                                        laura.geist@dentons.com
                                    2   ANDREW S. AZARMI (SBN 241407)
                                        andrew.azarmi@dentons.com
                                    3   ANNE E. WADDELL (SBN 311388)
                                        anne.waddell@dentons.com
                                    4
                                        DENTONS US LLP
                                    5   1999 HARRISON STREET
                                        SUITE 1300
                                    6   OAKLAND, CA 94612-4709
                                        Telephone: 415 882 5000
                                    7   Facsimile: 415 882 0300
                                    8   Attorneys for Defendant Apple Inc.
                                    9
                                                                       UNITED STATES DISTRICT COURT
                                   10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   11
                                                                               SAN FRANCISCO
                                   12
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
                                        REBECCA TAYLOR, and C.T., a minor by               Case No. 3:20-CV-03906-RS
       DENTONS US LLP

        (415) 882-5000




                                   14   REBECCA TAYLOR, C.T.,’s parent and
                                        guardian, on behalf of themselves and all others   DECLARATION OF ANDREW
                                   15   similarly situated,                                AZARMI IN SUPPORT OF APPLE
                                                                                           INC.’S MOTION TO DISMISS
                                   16                     Plaintiff,                       COMPLAINT

                                   17            v.                                        Date:    October 1, 2020
                                                                                           Time:    1:30 p.m.
                                   18   Apple Inc.,                                        Dept:    Courtroom 3, 17th Floor
                                                                                           Judge:   The Hon. Richard Seeborg
                                   19                     Defendant.
                                                                                           Complaint filed: June 12, 2020
                                   20                                                      Trial Date: None set.
                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                        Case No. 3:20-CV-03906-RS                 1
                                        DECLARATION OF ANDREW AZARMI IN SUPPORT OF MOTION TO DISMISS
                                            Case 3:20-cv-03906-RS Document 24-13 Filed 08/24/20 Page 2 of 6




                                    1          I, Andrew Azarmi, declare as follows:
                                    2          1.      I am a member of the bar of this Court and a litigation partner with the law firm of
                                    3   Dentons US LLP, counsel of record for Defendant Apple Inc. (“Apple”). I make this declaration in
                                    4   support of Apple’s Motion to Dismiss the Complaint (“Motion”). Unless otherwise stated, the
                                    5   contents of this declaration are based upon my personal knowledge and, if called to testify, I could
                                    6   and would testify competently about the matters in this declaration.
                                    7          2.      Attached to Apple’s concurrently-filed Request for Judicial Notice in Support of the
                                    8   Motion (“RJN”) as Exhibits A–E are various terms and conditions the Complaint puts at issue, as
                                    9   accessed by my office on August 19, 2020. Specifically:
                                   10                  a.      Exhibit A is a true and correct copy of the Apple Media Services Terms and
                                   11   Conditions, last updated May 13, 2019, which is available at the publicly-accessible website:
                                   12   https://www.apple.com/legal/internet-services/itunes/us/terms.html.
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13                  b.      Exhibit B is a true and correct copy of third-party game developer Supercell’s
       DENTONS US LLP

        (415) 882-5000




                                   14   Terms of Service, last updated July 1, 2020, which is available at the publicly-accessible website:
                                   15   https://supercell.com/en/terms-of-service/.
                                   16                  c.      Exhibit C is a true and correct copy of relevant excerpts from Electronic Arts
                                   17   Application End User License Agreement, which is available at the publicly-accessible website:
                                   18   http://tos.ea.com/legalapp/mobileeula/US/en/OTHER/.
                                   19                  d.      Exhibit D is a true and correct copy of relevant excerpts from Nintendo’s User
                                   20   Agreement, which is available at the publicly-accessible website: https://www.nintendo.com/terms-
                                   21   of-use/.
                                   22                  e.      Exhibit E is a true and correct copy of relevant excerpts from Roblox’s Terms
                                   23   of Use, last updated December 9, 2019, which is available at the publicly-accessible website:
                                   24   https://en.help.roblox.com/hc/en-us/articles/115004647846-Roblox-Terms-of-Use.
                                   25          3.      Attached to Apple’s concurrently-filed RJN as Exhibits F–K are various support
                                   26   guides that the Complaint puts at issue, all of which were accessed by my office on August 19, 2020.
                                   27   Specifically, attached to my declaration are:
                                   28                  a.      Exhibit F is a true and correct copy of relevant excerpts from Supercell’s

                                        Case No. 3:20-CV-03906-RS                 2
                                        DECLARATION OF ANDREW AZARMI IN SUPPORT OF MOTION TO DISMISS
                                            Case 3:20-cv-03906-RS Document 24-13 Filed 08/24/20 Page 3 of 6




                                    1   Parent’s Guide, which is available at the publicly-accessible website:
                                    2   https://supercell.com/en/parents/.
                                    3                  b.      Exhibit G is a true and correct copy of relevant excerpts from Supercell’s
                                    4   Player Support guide. I accessed the pages titled “What are tokens?”; “What are gems used for an
                                    5   how do I get them?”; and accessed “Is Brawl Stars Free to Play” from the publicly-accessible
                                    6   website: https://supercell.helpshift.com/a/brawl-stars/?l=en&p=web.
                                    7                  c.      Exhibit H is a true and correct copy of relevant excerpts from Electronic Art’s
                                    8   Help guide: “How to turn off in-game purchasing,” last updated April 17, 2017, which is available at
                                    9   the publicly-accessible website: https://help.ea.com/en-us/help/account/take-control-of-in-game-
                                   10   purchasing.
                                   11                  d.      Exhibit I is a true and correct copy of relevant excerpts from Roblox’s
                                   12   parent’s guide, “Parents, Safety and Moderation,” which is available at publicly-accessible website:
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   https://en.help.roblox.com/hc/en-us/articles/203313120-Safety-Features-Chat-Privacy-Filtering.
       DENTONS US LLP

        (415) 882-5000




                                   14                  e.      Exhibit J is a true and correct copy of Nintendo Mario Kart Tour parent’s
                                   15   guide, “Information for Parents/Guardian,” which is available at the publicly-accessible website:
                                   16   https://mariokarttour.com/en-US.
                                   17                  f.      Exhibit K is a true and correct copy of relevant excerpts from Apple’s guide,
                                   18   “Use parental controls on your child’s iPhone, iPad, and iPod touch,” referenced in Apple’s terms,
                                   19   which is available at the publicly-accessible website: https://support.apple.com/en-us/HT201304.
                                   20          4.      The Complaint also asserts that legislators and regulators “all agree” that loot boxes
                                   21   “operate as gambling devices.” Compl. ¶ 8. To support this, the Complaint cites certain legislative
                                   22   and regulatory actions (e.g., id. ¶¶ 9–10, 77–80), but neglects to mention the disposition of some of
                                   23   those actions, and fails to provide the Court with the publicly-known positions of others. I am
                                   24   therefore providing the Court with fuller information about the disposition of some of the actions
                                   25   cited in the Complaint as support:
                                   26                  a.      The Complaint cites the California Legislature. Compl. ¶ 1. In 2018,
                                   27   California Assembly member Dr. Bill Quirk introduced assembly bill (AB2194) which put
                                   28   regulations on in-app purchases, such as loot boxes. The bill failed to make it to a vote. Assem. Bill

                                        Case No. 3:20-CV-03906-RS                 3
                                        DECLARATION OF ANDREW AZARMI IN SUPPORT OF MOTION TO DISMISS
                                            Case 3:20-cv-03906-RS Document 24-13 Filed 08/24/20 Page 4 of 6




                                    1   2194, 2017–2018 Reg. Sess. (Cal. 2018) (from committee without further action on Nov. 30, 2018).
                                    2   Available at: https://leginfo.legislature.ca.gov/faces/billTextClient.xhtml?bill_id=201720180AB2194
                                    3                  b.      The Complaint cites the FTC as looking at loot boxes. Compl. ¶ 80. The FTC
                                    4   held a workshop in 2019 for panelists to discuss loot boxes in games. FTC to Hold August
                                    5   Workshop on Consumer Issues Related to Loot Boxes, FEDERAL TRADE COMMISSION (April 5,
                                    6   2019) https://www.ftc.gov/news-events/press-releases/2019/04/ftc-hold-august-workshop-consumer-
                                    7   issues-related-loot-boxes. The FTC released a staff perspective paper on loot boxes, which did not
                                    8   put any restrictions or take any specific position on loot boxes and stated it would “continue to
                                    9   monitor developments surrounding loot boxes and take appropriate steps to prevent unfair or
                                   10   deceptive practices.” The only mention of Apple was in response to some commenters concern about
                                   11   the transparency of loot boxes, where the FTC pointed out that Apple already requires all mobile apps
                                   12   with loot boxes to disclose odds. FTC Video Game Loot Box Workshop: Staff Perspective Paper
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   (Aug. 14, 2020) https://www.ftc.gov/system/files/documents/reports/staff-perspective-paper-loot-
       DENTONS US LLP

        (415) 882-5000




                                   14   box-workshop/loot_box_workshop_staff_perspective.pdf
                                   15          5.      The Complaint also cites Hawai`i, Washington and Minnesota. Compl. ¶ 77. And
                                   16   U.S. Congress. Compl. ¶ 80.
                                   17                  a.      Hawai`i legislators introduced two House bills and one Senate bill that would
                                   18   have regulated loot boxes in video games. All failed to meet final deadlines since being introduced in
                                   19   January 2018, while a second Senate bill was amended from its original purpose to a completely
                                   20   unrelated subject. H.R. Bill 2686, 2017–2018 Reg. Sess. (Hawai`i 2018); H.R. Bill 2727, 2017–
                                   21   2018 Reg. Sess. (Hawai`i 2018); S. Bill 3024, 2017–2018 Reg. Sess. (Hawai`i 2018); S. Bill 3025,
                                   22   2017–2018 Reg. Sess. (Hawai`i 2018). Hawai`i legislation can be found here:
                                   23   https://www.capitol.hawaii.gov/. Minnesota introduced a bill that would regulate loot boxes but it
                                   24   too failed to pass. H.F. Bill 4460, 2017–2018 Reg. Sess. (Minn. 2018). Minnesota legislation can be
                                   25   found here: https://www.leg.state.mn.us/. Washington lawmakers put forward bills to regulate loot
                                   26   boxes, but none have passed. H.R. Bill 2720, 2019–2020 Reg. Sess. (Wash. 2020) (referred to House
                                   27   Committee on Civil Rights & Judiciary Jan. 20 2020); S. Bill 6568, 2019–2020 Reg. Sess. (Wash.
                                   28   2020); S. Bill 6266, 2017–2018 Reg. Sess. (Wash. 2018). Washington legislation can be found here:

                                        Case No. 3:20-CV-03906-RS                 4
                                        DECLARATION OF ANDREW AZARMI IN SUPPORT OF MOTION TO DISMISS
                                            Case 3:20-cv-03906-RS Document 24-13 Filed 08/24/20 Page 5 of 6




                                    1   https://app.leg.wa.gov/billinfo/.
                                    2                  b.      In 2019, Senate Bill 1629 was introduced, which would regulate the sale of
                                    3   loot boxes in interactive digital entertainment. It was referred to the Committee on Commerce,
                                    4   Science and Transportation in May 2019, and no further action was taken. S. 1629, 116th Cong.
                                    5   (2019) (referred to Committee on Commerce, Science and Transportation May 23, 2019). Available
                                    6   at https://www.congress.gov/bill/116th-congress/senate-bill/1629.
                                    7             6.   The Danish Gambling Authority put out a statement stating that the winning obtained
                                    8   in a loot box “cannot be converted into monetary value, as the fictional items in the loot box cannot
                                    9   be sold or otherwise converted into money.” Spillemyndighteden, Statement about loot boxes / loot
                                   10   crates, 29/11-2017, https://www.spillemyndigheden.dk/en/news/statement-about-loot-boxes-loot-
                                   11   crates.
                                   12             7.   Australian House of Representative Standing Committee on Social Policy and Legal
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   Affairs put out a report stating “gambling or simulated gambling in video games does not fall within
       DENTONS US LLP

        (415) 882-5000




                                   14   the definition of wagering under the Interactive Gambling Act 2001.” House of Representatives
                                   15   Standing Committee on Social Policy and Legal Affairs, Parliament of Australia, Protecting the Age
                                   16   of Innocence (Report, February 2020),
                                   17   https://parlinfo.aph.gov.au/parlInfo/download/committees/reportrep/024436/toc_pdf/Protectingtheage
                                   18   ofinnocence.pdf;fileType=application%2Fpdf#page=7&zoom=100,53,84.
                                   19                  a.      A September 2019 House of Commons report stated that the government needs
                                   20   to bring forward regulations to make loot boxes fall under the Gambling act of 2005. Digital,
                                   21   Culture, Media and Sport Committee, Report 2017–19, HC 1846 (UK),
                                   22   https://publications.parliament.uk/pa/cm201719/cmselect/cmcumeds/1846/1846.pdf. On July 2,
                                   23   2020, the House of Lords issued a report, also recommending that “Ministers should make
                                   24   regulations under. . . the Gambling Act [2005].” Select Committee on the Social and Economic
                                   25   Impact of the Gambling Industry, Report 2019–21, HL 79 (UK),
                                   26   https://publications.parliament.uk/pa/ld5801/ldselect/ldgamb/79/79.pdf. However, no specific action
                                   27   has been taken at this time.
                                   28                  b.      In 2017, New Zealand’s Department of Internal Affairs issued a media

                                        Case No. 3:20-CV-03906-RS                 5
                                        DECLARATION OF ANDREW AZARMI IN SUPPORT OF MOTION TO DISMISS
                                            Case 3:20-cv-03906-RS Document 24-13 Filed 08/24/20 Page 6 of 6




                                    1   statement: “Gamers do not purchase loot boxes seeking to win money or something that can be
                                    2   converted into money. They buy loot boxes so that they can use their contents within the game and
                                    3   thereby have a better gaming experience.” Katherine Cross “New Zealand says lootboxes ‘do not
                                    4   meet the legal definition for gambling’” (11 December 2017) Gamasutra: www.gamasutra.com.
                                    5          I declare under penalty of perjury under the laws of the State of California that the foregoing
                                    6   is true and correct and that this declaration is executed on August 24, 2020, in San Francisco,
                                    7   California.
                                    8

                                    9                                                    By: _________________
                                                                                                      Andrew S. Azarmi
                                   10

                                   11

                                   12
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
       DENTONS US LLP

        (415) 882-5000




                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                        Case No. 3:20-CV-03906-RS                 6
                                        DECLARATION OF ANDREW AZARMI IN SUPPORT OF MOTION TO DISMISS
